UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1789



In Re:   JOHN T. COPLEY,

                  Debtor.

- - - - - - - - - - - -

JOHN T. COPLEY,

                  Debtor - Appellant,

           v.

H. LYNDEN GRAHAM, JR.; US TRUSTEE,

                  Trustees - Appellees,



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.    Robert C. Chambers,
District Judge. (3:06-cv-00240; BK-97-30131)


Submitted:   February 28, 2008              Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John T. Copley, Appellant Pro Se.      Lynn B. Pollard, HAMILTON,
BURGESS, YOUNG & POLLARD, PLLC, Fayetteville, West Virginia;
Douglas A. Kilmer, OFFICE OF THE UNITED STATES TRUSTEE, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John T. Copley appeals from the district court’s orders

affirming the bankruptcy court’s order and denying his motion for

reconsideration.   We have reviewed the record and decisions of the

bankruptcy court and the district court and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Copley v. Graham, Nos. 3:06-cv-00240; BK-97-

30131 (S.D.W. Va. July 10 & 20, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -